DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July, 2022 has been entered. 

Information Disclosure Statement
The information disclosure statement filed 21 Sept, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The reference from J. Biol. Mat. (2001) was not found in the application file, and so was not considered.  This may be a typo on the information disclosure statement, as a reference with the same date of publication and page numbers was there, but it was from a different journal. 

Claims Status
Claims 49-67 are pending.
Claims 49-67 are new.

Withdrawn Rejections
The rejection of claims 17 and 27-48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers et al (US 20080241245) in view of the SADC guidelines for stability testing (2004) is hereby withdrawn due to amendment.

The rejection of claims 17 and 27-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. 8,034,368 in view of the SADC guidelines for stability testing (2004) is hereby withdrawn due to amendment.

The provisional rejection of claims 17, 27-29, and 34-42 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 13/858,382 (US 20140303347) in view of the SADC guidelines for stability testing (2004) is hereby withdrawn due to amendment.

The rejection of claims 17 and 27-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. RE47,826 in view of the SADC guidelines for stability testing (2004) is hereby withdrawn due to amendment.

The provisional rejection of claims 17 and 27-47 on the ground of nonstatutory double patenting as being unpatentable over claims 92, 93, 95-101 of copending Application No. 15/285,082 (US 20170022266)  (reference application) due to the abandonment of the competing application.

Claim Objections
Claims 50 and 62 are objected to because of the following informalities:  the two claims are duplicates of each other, with identical claim scope.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 49-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 49, 64 and 67 claim the effect of a degradation/collagenase test, but no details are given of the test.  Claims 65 and 66 give some details of the required test, but omit key variables, such as temperature, membrane thickness, and enzyme activity.  If an embodiment met the claim limitations under one set of conditions, but not another, it is not clear if the claim limitations have been met.
	In addition, it is not clear what is meant by 50% degradation.  This could be the amount of the membrane that has dissolved as measured by weight, it could be the area of the membrane that has completely dissolved, or some other interpretation.  Claim 66 requires UV absorbance at a wavelength that measures the amide backbone, but that is not a limitation for the other rejected claims.  Note that what is measured by this absorbance is not actually defined in the claim – it could be the membrane alone, or it could be the solution the membrane is reacted in.

second rejection
Claims 49-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 49, and claims dependent on it, uses the adjective “about” with some numeric claim limitations.  While it is clear that this allows for embodiments outside of the exact ranges mentioned, how much outside is not clear.  Applicants have not defined how the term should be interpreted, and in some claims, the ranges are close to those of the prior art (note the rejection under 35 USC 103, below).  This renders the claims indefinite.  Note that some dependent claims use the adjective “about” for different limitations, and the same issue applies to those claims.

third rejection
Claims 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 53 and 54 list overlapping ranges of time when the material must be stored.  Note that a material that was stored for six months must also have been stored for 4 months.  If an embodiment meets the limitations for one range, but not another, it is not clear if the claim limitations have been met (MPEP 2173.05(c)(I)).

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 49-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Myers et al (US 20080241245) in view of Ruszczak et al (Adv. Drug Deliv. Rev. (2003) 55 p1679-1698) and the SADC guidelines for stability testing (2004).
Claims 49-67 are drawn to collagen membrane compositions.

Myers et al discuss drug delivery devices for local analgesia (title).  This comprises dispersing an anesthetic in a collagen matrix (paragraph 19).  Specific examples are collagen sponges containing 5.6 mg/mL collagen and 4.0 mg/mL bupivacaine hydrochloride (paragraph 29).  The sponge is made using standard collagen processing techniques; bovine tendons (providing isolated collagen) are treated with base (paragraph 52), followed by reducing the particle size and pepsin digestion to remove non-collagen contaminants, followed by dissolving and precipitating by manipulating pH (paragraph 53).  The material is redispersed and mixed with the drug, then freeze dried (freezing and dehydrating the frozen collagen) (paragraphs 55-58).  The bupivacaine is released by dissolution and diffusion from the matrix (paragraph 66).
The difference between the product described by this reference and the instant claims is that the collagen has not been matured, nor is it in the form of a membrane.
Ruszczak et al discuss collagen as a drug carrier (title) for applications such as wound healing (abstract), similar to Myers et al.  Among the structures uses are membranes (p1680, 2nd column, 2nd paragraph, p1687, 1st column, 1st paragraph), and including membranes that, when exposed to fluids, expand into a sponge like structure (p1689, 2nd column, 1st paragraph).  This reference shows that membranes can be used for similar applications as the sponges of Myers et al.
The SADC guidelines are intended to provide requirements for the registration of medications (p1, 1st paragraph).  Among the requirements are stability studies for finished pharmaceutical products (p12, 6th paragraph).  Testing should cover all properties of the product that are susceptible to change during storage and are likely to influence quality, safety, and/or efficacy (p13, 5th paragraph).  Among the testing parameters that are recommended is 40°C at 70% humidity for 6 months (table 2.2.7.1, p15, between 2nd and 3d paragraphs).  A different section of the specification, discussing APIs, explicitly discusses biotechnological/biological substances as included in the specification (p42, 9th paragraph, continues to p43).  
Therefore, it would be obvious to use the membrane format of Ruszczak et al for the sponges of Meyers et al, as a simple substitution of one known element for another yielding expected results.  As the products of both Ruszczak et al and Meyers et al are used for drug delivery in the context of wounds, an artisan in this field would attempt this modification with a reasonable expectation of success.
Therefore, it would be obvious to age the collagen sponges of Myers et al to meet the requirements for registration, as discussed in the SADC guidelines.  As this is a standard test for pharmaceuticals, an artisan in this field would perform this test with a reasonable expectation of success.

	Meyers et al teaches bupivicane HCl in a collagen sponge, while the SADC guidelines render obvious leaving the sponge at 40°C for 6 months at 70% humidity.  Ruszczak et al render obvious membrane formulations.  While the references do not discuss the degradation rates, this is the same formulation, so must necessarily have the same properties.  Thus, the combination of references render obvious claims 49-54 and 64-67.
	Meyers et al discusses the same general process of making non-matured collagen as applicants have discussed, although not necessarily the same details.  But there is no evidence of record that the details of the process in the claims will make a difference in the final product, compared to the method of SADC guidelines.  The MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  Thus, the combination of references render obvious claims 55-61
	Meyers et al has a ratio of bupivicane HCl to collagen of 4:5.6 (41% by weight drug), rendering obvious claim 63.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 49-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. 8,034,368 in view of Ruszczak et al (Adv. Drug Deliv. Rev. (2003) 55 p1679-1698) and the SADC guidelines for stability testing (2004). 

Competing claim 1 describes a drug delivery device comprising a collagen matrix and an anesthetic.  Competing claim 7 specifies bupivacaine HCl, while competing claim 9 specifies a ratio of 5.6/4.0 collagen/drug by weight.
The difference between the competing claims and the instant claims is that the competing claims do not describe a maturation step.
The teachings of Ruszczak et al and the SADC document were given above, and will not be repeated here.
Therefore, it would be obvious to formulate the material as a membrane, as Ruszczak et al teach that this is an alternative structure for drug delivery.  As both membranes and sponges are common in the art, an artisan in this field would make this modification with a reasonable expectation of success.
Furthermore, it would be obvious to age the material at 40°C for 6 months, to test the amount of degradation during storage occurs, as described by the SADC document.  As this is a standard test in medicine, an artisan in this field would attempt this test with a reasonable expectation of success.

second rejection
Claims 49-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. RE47,826 in view of Ruszczak et al (Adv. Drug Deliv. Rev. (2003) 55 p1679-1698) and the SADC guidelines for stability testing (2004). 

	Competing claim 1 describes a collagen matrix mixed with an anesthetic.  Competing claims 7 lists the anesthetics, while competing claim 9 dictates bupivicane HCl at a ratio of 4 mg bupivicane to 5.6 mg collagen.
	The rest of the rejection is identical to the first rejection for double patenting, and follows the same logic

third rejection
Claims 49-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of US application 17/700,120 (US 20220213173) in view of Ruszczak et al (Adv. Drug Deliv. Rev. (2003) 55 p1679-1698). 

	Competing claim 21 describes a method of making a collagen material comprising isolating collagen, freezing it, and dehydrating it, while claim 22 adds maturing the material.  Competing claims 23 and 24 specifies the addition of a drug, and lists bupivacaine.
	The difference between the competing claims and the instant claims is that the competing claims do not specify a membrane.
	The teachings of Ruszczak et al were given above, and will not be repeated here.
	Therefore, it would be obvious to make the material of the competing claims in a membrane format, as Ruszczak et al show that this is an effective structure for drug delivery.  As this is common in the art, an artisan in this field would attempt this structure with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658